                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA


REBECCA CLARK, SCOTT,           :
SIEGFRIED, and IVAN             :    No. 3:18-cv-00660
SANTIAGO,                       :
                                :
     Plaintiffs,                :
                                :
           v.                   :    (SAPORITO, M.J.)
                                :
DELAWARE VALLEY                 :
SCHOOL,                         :
                                :
           Defendant.           :

                              ORDER

     AND NOW, this 30th day of March, 2020, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.    The defendant’s motion for partial summary judgment (Doc.

20) is GRANTED in part and DENIED in part;

     2.    The Clerk is directed to enter JUDGMENT in favor of the

defendant with respect to the plaintiff’s FLSA claim based on the

defendant’s alleged failure to pay them for donning and doffing their

uniforms and protective gear; and
    3.   The plaintiff’s motion for partial summary judgment (Doc. 22)

is DENIED.



                                     s/Joseph F. Saporito, Jr.
                                     JOSEPH F. SAPORITO, JR.
                                     United States Magistrate Judge




                                 2
